Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 8/3/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein and lined out has not been considered.
The International Preliminary Report has not been found in the parent file.  Please resubmit, if desired, for analysis.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 12 introduce “a web” without antecedent to the web structure of claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-18, 22, 38 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamagiwa, US 2003/0030290, cited by applicant.
Yamagiwa has stacked crash pads 2 with outer peripheral skin 5, figure 10, with perpendicular ribs 2a and webs 21, figure 2..
Claim 8, the pocket is between each rib and web.
Claim 10, ribs are parallel.
Claims 14 and 15, figure 2 shows the webs extending to the bottom and between the top and bottom of the pad.
Claim 17, see the pocket at top and bottom in figure 2 between the rib 2a, web 21 and outer skin 5.
Claims 22 and 38, in addition to the above rib and web structure as described, Yamagiwa has tubes defined by the ribs in cross section, figure 3.
Claim(s) 1-6,8-9,11-18,22,38 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bator, US 2011/0101714, cited by applicant.
Bator has crash pad 14, outer peripheral skin 24, ribs 20, and vertical webs 24, figure 6.
Claim 8, see top and bottom pockets in figure 6.
Remaining claims are self-evident from figure 6 and the disclosure.
Claims 22 and 38, in addition to the above structure, Bator has tubes formed by the ribs, figure 3.
Claim(s) 1-6, 8-9, 11-18,22,38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alcan Tech & Man LTD (Alcan), EP1464547, cited by applicant.
Alcan has crash pad with outer peripheral skin 32, ribs 48 and webs 50.
Remaining claims are self-evident from the figures.
Claims 22 and 38, in addition to the above structure, Alcan has tubes formed by the ribs, figure 9..
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vismara, US 6547295, cited by applicant, teaches absorbing tube structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS H PEDDER whose telephone number is (571)272-6667. The examiner can normally be reached 5:30-2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
DENNIS H. PEDDER
Examiner
Art Unit 3612



DHP
7/27/2022